Title: From Benjamin Franklin to Landais, 11 March 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy. March 11 1779
I received your favour of the 3 inst. The Order of M. de Sartine was sent from Versailles on Monday last for taking your Mutineers off your Hands, so that I hope you are free of them before this Time & employ’d in fitting your Ship for the sea; in which you will make all the Dispatch possible & follow the Directions of the Agent as to the Place of Rendezvous in Order to take under your Convoy our Ships for America. M. Adams is gone down to Nantes to wait there till you are ready to receive him on Board. I have the Honor to be &c
Capt. Landais.
